Title: Acct. of the Weather—in Novr. [1769]
From: Washington, George
To: 




Novr. 1. Very Cloudy & sometimes Misty with but little Wind & that Eastwardly.
 


2. Misty & Raining all day. Wind Eastwardly tho but little of it.
 


3. Raing. in the Morning & misty afterwards till 4 Oclock, then clear. Wind Westwardly.
 


4. Clear. Wind westwardly.

 


5. Clear, Calm, & pleasant.
 


6. Lowering with a good deal of Rain Lightning & some thunder in the Night.
 


7. Tolerably pleasant, & clear, Wind Northwardly.
 


8. Clear and very pleasant with but little wind and that Southwardly.
 


9. Very pleast. Morning with the Wind at south. Afternoon Lowering with an Eastwardly wind & a good deal of Rain in the Night.
 


10. Clear & pleasant but somewhat cool Wind being Northwardly.
 


11. Clear and pleasant Morning but lowering & threatning afternoon.
 


12. Rain in the Night. Wind high from the Northwest—but not very cold.
 


13. Cool Morning but more moderate afternoon. Wind Southwardly.
 


14. Raw & cold Wind at Southwest & like for Snow but turnd to Rain abt. 10 Oclock & cd. to Rain till two.
 


15. Wind Westwardly & cold. Ice upon the Waters & ground froze.
 


16. Clear and pleasant, tho somewhat cool wind being westwardly & No. Wt.
 


17. Clear & not so cool as yesterday tho the wind was in the same Qr.
 


18. Morning clear and pleasant but Wind Eastwardly—after which it grew Raw Cold & Cloudy threatning Rain.
 


19. Cold & disagreeable. Wind Eastwardly & very fresh. Very Cloudy also.

 


20. A good deal of Rain in the Night & more or less all day. Wind still East.
 


21. A great deal of Rain fell last Night. Wind at No. West & After noon clear & cool. Morning Cloudy.
 


22. Clear & pleasant (but somewhat cool). Little or no Wind.
 


23. Clear and pleasant with but little Wind till late in the Night, when it shifted to No. Wt. & blew hard & Cold.
 


24. Wind No. & No. Wt. & very cold but clear.
 


25. A Remarkable white Frost.
 


26. Clear forenoon & pleasant with little or no wind. The Afternoon lowering & threatning Rain.
 


27. Much Rain fell in the Night, & showery all day, with the wind Southwardly & Warm with Lightng. and thunder. Wind shiftg. in the Eveng.
 


28. Clear and Cold. Wind Northwardly.
 


29. Clear and Cold. The afternoon lowering & like to Rain.
 


30. Misting all day but not Cold there being but little Wind.
